[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JUNE 27, 2007
                               No. 06-16094                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 05-00685-CV-T-E

LORENA MINIX,
BRENDA SIMS,
LINDA SIMS,


                                                    Plaintiffs-Appellants,

                                    versus

JELD-WEN, INC.,

                                                    Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                                (June 27, 2007)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:
       Lorena Minix, Linda Sims, and Brenda Sims sued their former employer,

Jeld-Wen, Inc., alleging claims for hostile-work-environment sexual harassment

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1).

They alleged that their immediate supervisor, Richard Fetner, made repeated and

unwelcome sexual remarks to them and touched them inappropriately at various

times throughout their employment.1 Fetner’s last harassing act occurred on

August 1, 2004. Yet they did not report Fetner’s behavior to officials at Jeld-Wen,

Inc., until October 13, 2004. Upon investigation, Fetner promptly resigned, and

the plant where Minix and the Simses worked was shut down shortly thereafter.

       Following discovery, the district court granted summary judgment to Jeld-

Wen, Inc., holding the company not vicariously liable for Fetner’s harassment.

The district court concluded that none of the plaintiffs suffered a tangible

employment action and that Jeld-Wen, Inc., successfully established both elements

of the vicarious-liability affirmative defense spelled out in Faragher v. City of

Boca Raton, 524 U.S. 775, 118 S. Ct. 2275 (1998), and Burlington Industries, Inc.

v. Ellerth, 524 U.S. 742, 118 S. Ct. 2257 (1998).2 Minix and the Simses appeal.

       1
         Minix’s EEOC charge says that she was harassed by Fetner as early as September 1,
2001, but that Fetner’s harassment ended by July 1, 2004. Linda Sims’s EEOC charge says that
she was harassed by Fetner between April 1, 2004, and August 1, 2004. Brenda Sims’s EEOC
charge says that she was harassed by Fetner between June 1, 2004, and August 1, 2004.
       2
        For purposes of summary judgment only, Jeld-Wen, Inc., conceded in the district court
(and concedes on appeal) that Fetner unlawfully harassed Minix and the Simses. Thus, in

                                              2
       On appeal, Minix and the Simses collectively argue:

       First, that the Faragher/Ellerth affirmative defense to vicarious liability is

inapplicable because Jeld-Wen, Inc., is directly liable for Fetner’s harassment;

its direct liability stemming from either

               (a)    the fact that the company had actual notice about Fetner’s

                      harassment of their co-worker, Kathy Thornton, yet failed to

                      take remedial action, or

               (b)    the fact that the company had constructive notice of Fetner’s

                      harassing behavior toward multiple female employees, yet

                      failed to take remedial action.

       Second, that Jeld-Wen, Inc., is vicariously liable for Fetner’s harassment and

not entitled to avail itself of the Faragher/Ellerth affirmative defense because

               (a)    Jeld-Wen, Inc., did not exercise reasonable care to prevent and

                      promptly correct Fetner’s behavior; and

               (b)    Minix and the Simses reasonably complied with the reporting

                      provisions of the company’s anti-harassment policy.

       Linda Sims separately argues that, with respect to her claim, Jeld-Wen, Inc.,



resolving Jeld-Wen, Inc.’s summary-judgment motion, the district court focused exclusively on
the issue of liability. Likewise, Jeld-Wen, Inc.’s liability is the only issue before us in this
appeal.

                                                3
cannot avail itself of the Faragher/Ellerth affirmative defense because the

harassment she suffered resulted in a tangible employment action.

      We will address each argument in turn.

                           I. STANDARD OF REVIEW

      We review de novo a district court’s grant of summary judgment, applying

the same standard that bound the district court and viewing the evidence and all

reasonable inferences in the light most favorable to the non-moving parties.

See Drago v. Jenne, 453 F.3d 1301, 1305 (11th Cir. 2006). “Summary judgment

is appropriate when ‘there is no genuine issue as to any material fact and . . . the

moving party is entitled to judgment as a matter of law.’” Id. (quoting

Fed.R.Civ.P. 56(c)).

                              II. DIRECT LIABILITY

                                   A. Actual Notice

      Minix and the Simses first argue that Jeld-Wen, Inc., actually knew about

Fetner’s harassment, yet failed to take steps to remedy it. If that is true, then Jeld-

Wen, Inc., is directly liable for the harassment on the basis of its own negligence.

See Ellerth, 524 U.S. at 759, 118 S. Ct. at 2267 (“[A]n employer can be liable [for

a supervisor’s sexual harassment] where its own negligence is a cause of the

harassment. An employer is negligent with respect to sexual harassment if it knew



                                            4
or should have known about the conduct and failed to stop it.”); see also Dees v.

Johnson Controls World Servs. Inc., 168 F.3d 417, 421 (11th Cir. 1999).

To support their argument, Minix and the Simses say that their co-worker, Kathy

Thornton, who worked under Fetner and who was also sexually harassed by him,

reported Fetner’s harassment to fellow employee Joe Mendoza as early as

September 2003. Because Mendoza was told of Fetner’s harassment, Minix and

the Simses reason that Jeld-Wen, Inc., itself had actual notice of it and should be

held liable for not preventing Fetner’s further harassment.

      At all relevant times, Jeld-Wen, Inc., maintained a written anti-harassment

policy.3 That policy required that complaints of sexual harassment be reported to

      3
          Jeld-Wen, Inc.’s anti-harassment policy stated as follows:

                JELD-WEN strives to provide a productive and comfortable working
                environment free from harassment or discrimination including that which
                may be construed to be offensive sexual conduct. This policy applies to
                every aspect of the employment relationship throughout the organization
                and to the dealings of employees with one another, as well as with vendors
                and customers.

                Harassment in any form will not be tolerated by the company. Any
                employee who violates this policy is subject to discipline up to and
                including discharge. In addition, any client, customer or vendor of the
                company who engages in such conduct will be informed of our policy and
                will be dealt with accordingly, with the aim of completely eliminating the
                harassment.

                Harassment includes, but is not limited to, the following behaviors, if such
                behaviors create an intimidating, hostile or offensive environment:

                       •       Verbal Harassment: Derogatory comments, jokes, slurs or
                               abusive language

                                                 5
the harassed employee’s “immediate Supervisor” or to the harassed employee’s



                   •       Physical Harassment: Unwanted physical contact or
                           assault.
                   •       Visual Harassment: Leering, making sexual gestures,
                           displaying derogatory or sexually suggestive objects,
                           pictures, posters, cartoons, drawings, or clothing printed
                           with derogatory material.
                   •       Sexual Harassment: Unwelcome sexual advances, request
                           for sexual favors, offering employment benefits in
                           exchange for sexual favors, or any other verbal or physical
                           conduct of a sexual nature that is directed toward an
                           individual because of that person’s gender.

            Employees will be made aware of this policy and are encouraged to not
            tolerate harassment. Any employee who believes that he/she is being
            subject to objectionable conduct should promptly notify either their
            immediate Supervisor, their General or Corporate Manager, Vice
            President or Subsidiary President, or the Legal Department at (541) 882-
            3451. Any Supervisor, General or Corprorate Manager, Vice President or
            Subsidiary President, who has questions concerning harassment
            complaints shall contact the Legal Department. Additionally employees
            are encouraged to report any conduct they may witness against someone
            else, whether verbal, visual, physical, sexual, or otherwise, that they
            believe constitutes harassment. They should follow the same steps of
            contacting their immediate Supervisor, their General or Corporate
            Manager, Vice President, Subsidiary President, or Legal Department.

            Every complaint of harassment will be investigated promptly, thoroughly,
            fairly, and objectively. A written investigative report will be completed
            for each complaint. The investigator will take detailed statements from
            the person making the complaint, the alleged harasser, the harassee, and
            the witnesses. The complaint will be kept as confidential as possible:
            information will be disseminated on a “need-to-know” basis only. Basic
            results of the investigation will be reported to the individual registering
            the complaint.

            If the information collected during the investigation establishes that
            harassment or other objectionable conduct did occur, disciplinary action
            will be promptly taken against the harasser, up to and including
            termination if appropriate. Employees will not be discriminated or
            retaliated against for reporting harassment or participating in an
            investigation.

                                             6
“General or Corporate Manager, Vice President or Subsidiary President” or to a

member of the Jeld-Wen, Inc., “Legal Department.” Mendoza, however, was a

Group Manager — i.e., a foreman — of a six-employee department that did not

include Thornton. Thus Mendoza was not Thornton’s supervisor — immediate or

otherwise. Nor was Mendoza a “General or Corporate Manager, Vice President or

Subsidiary President,” or a member of the “Legal Department.” Accordingly,

Mendoza was not one of the persons specifically designated by Jeld-Wen, Inc.’s

anti-harassment policy to receive harassment complaints. This fact is dispositive

of Minix and the Simses’ “actual notice” argument.

      We held in Coates v. Sundor Brands, Inc. that when an employer

promulgates an adequate and reasonable anti-harassment policy the employer

“itself answer[s] the question of when it [is] deemed to have notice of the

harassment sufficient to obligate it or its agents to take prompt and appropriate

remedial measures.” 164 F.3d 1361, 1364 (11th Cir. 1999). And we said

in Madray v. Publix Supermarkets, Inc. that once an anti-harassment policy has

been effectively disseminated to an employer’s employees “it is incumbent upon

the employees to utilize the procedural mechanisms established by the company

specifically to address the problems and grievances.” 208 F.3d 1290, 1298-99

(11th Cir. 2000) (citation omitted). We concluded in Madray that the employer did



                                          7
not have actual notice of sexual harassment because the aggrieved employee

brought her complaints “to individuals not designated by [the employer] to receive

or process sexual harassment complaints.” Id. (emphasis added). In this case,

when Thornton complained about Fetner to Mendoza — who, again, was not her

immediate supervisor and did not hold a management position mentioned in the

anti-harassment policy — she, like the employee in Madray, complained to an

individual “not designated [by Jeld-Wen, Inc.] to receive or process sexual

harassment complaints.”4 Id. Accordingly, we conclude that Thornton’s complaint

to Mendoza did not put Jeld-Wen, Inc., on actual notice of Fetner’s sexual

harassment, and the company cannot be held directly liable on that ground. See id.

at 1294 n.3

                                  B. Constructive Notice

       Minix and the Simses next argue that Jeld-Wen, Inc., should be charged with

constructive notice of Fetner’s harassing behavior because “Fetner was harassing

six female employees simultaneously.” Appellants’ Br. at 17. As a general rule,

constructive notice of sexual harassment, when combined with a failure to act, is

       4
          We reject as without merit the argument made by Minix and the Simses that Jeld-Wen,
Inc.’s anti-harassment policy is ambiguous with respect to identifying those officials authorized
to receive harassment complaints; specifically, their argument that a jury could reasonably
conclude that Mendoza’s status as a manager — albeit a Group Manager — meant that he too
was designated by the policy to receive harassment complaints. Under the policy’s plain terms
the only managers designated to receive complaints are General Managers and Corporate
Managers. Mendoza was neither.

                                                8
sufficient to impose direct liability on an employer based on the employer’s own

negligence “when the harassment was so severe and pervasive that management

reasonably should have known of it.” Watson v. Blue Circle, Inc., 324 F.3d 1252,

1259 (11th Cir. 2003). But in this case Minix and the Simses cannot rely on

constructive notice as a basis for holding Jeld-Wen, Inc., directly liable for Fetner’s

harassment. That is because, as noted above and as discussed below in the context

of the Faragher/Ellerth affirmative defense, Jeld-Wen, Inc., had in place at the time

of Fetner’s harassment an effectively disseminated written anti-harassment policy.

The presence of that written policy forecloses resort to constructive notice as a

means of establishing the notice required for direct liability. See Dees, 168 F.3d at

422 (stating that “in regard to the direct liability standard . . . the employer’s notice

of the harassment is of paramount importance” and that actual or constructive

notice “is required for direct liability”).

       We held in Farley v. American Cast Iron Pipe Co. that “once a company has

developed and promulgated an effective and comprehensive anti-sexual harassment

policy, aggressively and thoroughly disseminated the information and procedures

contained in the policy to its staff, and demonstrated a commitment to adhering to

this policy, it has fulfilled its obligation to make reasonably diligent efforts to

‘know what is going on’ within the company.” 115 F.3d 1548, 1554 (11th Cir.



                                              9
1997). In Farley we concluded as a matter of law that “an employer is insulated

from liability under Title VII for a hostile environment sexual harassment claim

premised on constructive knowledge of the harassment when the employer has

adopted an anti-discrimination policy that is comprehensive, well-known to

employees, vigorously enforced, and provides alternative means of redress.”

Id. (emphasis added).

      Minix and the Simses argue that the Farley rule does not apply in this case.

For support, they cite on our decision in Watson v. Blue Circle, Inc., a hostile-

environment sexual harassment case in which we determined that the district court

erred when it relied on the Farley rule as a basis for granting summary judgment to

the employer. 324 F.3d 1252, 1259 (11th Cir. 2003). The district court erred,

we held, because there was a disputed issue of fact about whether “[the employer]

ha[d] an effective sexual harassment policy.” Id. (emphasis added). Our decision

in Watson turned on the questionable effectiveness of the employer’s anti-

harassment policy and is, for that reason, distinguishable from this case. See also

Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1279-80 (11th Cir. 2002)

(refusing to apply the Farley rule where the anti-harassment policy at issue was not

“either comprehensive or effective”).

      Our holdings in Watson and Miller were compelled by Farley’s recognition



                                          10
that “[w]here there is no policy, or where there is an ineffective or incomplete

policy, the employer remains liable for conduct that is so severe and pervasive as

to confer constructive knowledge.” Farley, 115 F.3d at 1554 (emphasis added).

Here, in contrast to Watson and Miller, Jeld-Wen, Inc., had in place an anti-

harassment policy that was both comprehensive and vigorously enforced.

It was neither incomplete nor ineffective.5 Consequently, the Farley rule applies

and Minix and the Simses cannot establish liability against Jeld-Wen, Inc., on the

basis of the company’s constructive notice of Fetner’s harassment.

                             III. VICARIOUS LIABILITY

       Direct liability to the side, Minix and the Simses argue that Jeld-Wen, Inc.,

is vicariously liable for Fetner’s harassment. Generally, “[a]n employer is subject

to vicarious liability to a victimized employee for an actionable hostile

environment created by a supervisor with immediate . . . authority over the

employee.” Ellerth, 524 U.S. at 765, 118 S. Ct. at 2270. If the harassing

supervisor takes a tangible employment action against the victimized employee,

the employer will be vicariously liable to the employee without the benefit of a




       5
        For the reasons stated by the district court in its summary-judgment order, we reject the
argument advanced by Minix and the Simses that Jeld-Wen, Inc.’s anti-harassment policy was
rendered ineffective by the fact that two company officials reached different conclusions about
whether particular conduct would suffice to constitute sexual harassment under the policy.

                                               11
legal defense.6 See id. at 762-63, 118 S. Ct. at 2269; see also Dees, 168 F.3d at

422; see also Frederick v. Sprint/United Mgmt. Co., 246 F.3d 1305, 1311 (11th

Cir. 2001) (“[W]hen a supervisor engages in harassment which results in an

adverse ‘tangible employment action’ against the employee, the employer is

automatically held vicariously liable for the harassment.”).

       But “[w]hen no tangible employment action is taken, a defending employer

may raise an affirmative defense to liability or damages.” Ellerth, 524 U.S. at 765,

118 S. Ct. at 2270. The Faragher/Ellerth vicarious-liability defense “comprises

two necessary elements: (a) that the employer exercised reasonable care to prevent

and correct promptly any sexually harassing behavior, and (b) that the plaintiff

employee unreasonably failed to take advantage of any preventive or corrective

opportunities provided by the employer or to avoid harm otherwise.” Id. The

employer has the burden of proving each element by a preponderance of the

evidence. Id.

             A. Reasonable Care to Prevent and Correct Harassment

       To establish the first element of the Faragher/Ellerth affirmative defense,

Jeld-Wen, Inc., must show that it “exercised reasonable care to prevent and correct



       6
        Linda Sims argues below that Fetner subjected her to a tangible employment action,
thus making Jeld-Wen, Inc., automatically vicariously liable to her and rendering the
Faragher/Ellerth defense inapplicable. For the reasons stated below, we reject this argument.

                                               12
promptly any sexually harassing behavior.” Ellerth, 524 U.S. at 765, 118 S. Ct. at

2270. Although “an employer’s showing that it has a sexual harassment policy

does not automatically satisfy” the first element of the Faragher/Ellerth defense,

Frederick, 246 F.3d at 1314, the presence of such a policy is nevertheless a highly

relevant factor, and we have consistently held that where an employer promulgates

a comprehensive anti-harassment policy — one that is effectively communicated to

employees and that contains reasonable complaint procedures — the employer has

satisfied its burden on the prevention prong of the first element.7 See Baldwin v.

Blue Cross/Blue Shield, 480 F.3d 1287, 1303 (11th Cir. 2007); Walton v. Johnson

& Johnson Servs., Inc., 347 F.3d 1272, 1287 (11th Cir. 2003); Madray, 208 F.3d at

1298-99.

       At all relevant times, Jeld-Wen, Inc., maintained a comprehensive anti-

harassment policy that was effectively communicated to its employees, including

Minix and the Simses. In addition to having received a copy of the policy when

they were hired, Jeld-Wen, Inc.’s employees received extensive training about the

policy in the summer of 2003 in the wake of Minix’s complaint of sexual



       7
         “The first element of the Faragher/Ellerth affirmative defense requires that an employer
demonstrate that it took reasonable care both to prevent and correct harassment.” Frederick, 246
F.3d at 1314. Neither Minix nor the Simses argue that Jeld-Wen, Inc., failed to promptly remedy
Fetner’s harassment. We conclude, as discussed below, that Jeld-Wen, Inc., has satisfied the
remedial prong of the first element of the Faragher/Ellerth defense.

                                               13
harassment against fellow employee Ronald Bowen.8 That training was conducted

by Rob Sturm, Senior Corporate Counsel in Jeld-Wen, Inc.’s in-house legal

department. Minix and the Simses attended the training session and were well

aware of the policy’s terms and its reporting provisions. There is no dispute about

the fact that the policy was effectively distributed to the company’s employees or

that Minix and the Simses understood its requirements.

       The policy is very explicit about the manner in which perceived harassment

is to be reported. The policy expressly identifies five categories of workers (and

one entire corporate department) to whom sexual harassment complaints must be

brought. In relevant part, the policy states: “Any employee who believes that

he/she is being subject to objectionable conduct should promptly notify either their

immediate supervisor, their General or Corporate Manager, Vice President or

Subsidiary President, or the Legal Department.” The policy lists the telephone

number of the Legal Department.

       Minix and the Simses say that Jeld-Wen, Inc.’s anti-harassment policy was



       8
          Upon investigation into Minix’s complaint against Bowen, Bowen promptly resigned
from Jeld-Wen, Inc. Following Minix’s complaint about Bowen, which Minix first made on
June 27, 2003, Bowen continued to work at the plant for about three weeks while the
investigation was being conducted, until his abrupt resignation on July 23, 2003. Despite the
fact that Minix’s problem with Bowen was resolved almost immediately, Minix maintains that
she was dissatisfied with the company’s response. In our view, however, Jeld-Wen, Inc.’s swift
response demonstrates that the company vigorously enforced its anti-harassment policy. Minix’s
complaint against Bowen forms no part of this case.

                                              14
not effective (and therefore cannot be relied upon to establish the prevention prong

of the first element of the Faragher/Ellerth defense) because it was incapable of

being vigorously enforced. They insist that the policy’s major shortcoming — its

vagueness and indefiniteness — is evidenced by the fact that two corporate

officials held different views about whether certain conduct would violate the

policy. They also insist that Jeld-Wen, Inc., does not take sexual harassment

seriously, and this, they say, is evidenced by the fact that Fetner, upon his

resignation, received roughly $8,000 in severance pay to which he was not entitled

under company rules. We are not persuaded that either of these facts undermines

the effectiveness of the anti-harassment policy.

      Any argument that the policy was rendered ineffective due to reasonable

disagreements about the scope of its coverage, or that the company did not take

harassment seriously, is fatally undermined by the thorough and comprehensive

investigations undertaken by Jeld-Wen, Inc., to determine the veracity of the

allegations against both Bowen (in 2003) and Fetner (in 2004). The investigations

that were conducted — the effectiveness of which cannot be doubted, given that

both resulted in the near-immediate resignations of the alleged harassers — clearly

demonstrate that Jeld-Wen, Inc., vigorously and systematically enforced its anti-

harassment policy in an effort to honor its pledge, stated in the policy itself, that



                                           15
“[h]arassment in any form will not be tolerated by the company.”

       We conclude that Jeld-Wen, Inc., has established the first element of the

Faragher/Ellerth defense — that it “exercised reasonable care to prevent and

correct promptly any sexually harassing behavior.” Ellerth, 524 U.S. at 765, 118

S. Ct. at 2270.

                   B. Compliance with the Anti-Harassment Policy

       To establish the second element of the Faragher/Ellerth defense, Jeld-Wen,

Inc., must show that Minix and the Simses unreasonably failed to take advantage

of the anti-harassment policy’s complaint procedures or otherwise failed to avoid

harm. See Frederick, 246 F.3d at 1315. According to the EEOC charges filed by

the plaintiffs, the Simses were last harassed by Fetner on August 1, 2004, and

Minix was last harassed by Fetner on July 1, 2004. Yet they did not report

Fetner’s harassment to any company official specifically designated by the anti-

harassment policy until months later on October 13, 2004.9 That is the date on

which the plaintiffs met with Dan Hees, a Coordinating General Manager at Jeld-

Wen, Inc. Hees was one of the policy-designated officials authorized to receive

sexual harassment complaints.

       The Court in Ellerth stated that, although it is not strictly necessary,


       9
         Before that date, they did not report Fetner’s harassment to anyone — a policy-
designated official or otherwise — at Jeld-Wen, Inc.

                                               16
an employee’s “unreasonable failure to use any complaint procedure provided by

the employer . . . will normally suffice to satisfy the employer’s burden under the

second element of the defense.” 524 U.S. at 765, 118 S. Ct. at 2270 (emphasis

added). With that principle in mind, we have held that an employee unreasonably

fails to take advantage of her employer’s complaint procedures if she does

“not us[e] the procedures in place to promptly report any harassment.” Baldwin,
480 F.3d at 1306 (emphasis added). We explained that, absent an extreme

situation, a failure to promptly report the harassment “is sufficient to establish the

second element of the [Faragher/Ellerth] defense.” Id. at 1306, 1307.

      In Baldwin, we emphasized that the harassed employee was under a “prompt

reporting duty” — a duty expressly imposed by her employer’s anti-harassment

policy and by “the prophylactic rules the Supreme Court built into Title VII in the

Faragher and Ellerth decisions.” Id. We held that the employee “waited too late to

complain” about the harassment she had been subjected to because “[h]er

complaint came three months and two weeks after the first proposition incident and

three months and one week after the second one.” Id. at 1307. The employee in

Baldwin failed to comply with her reporting duty, we noted, because her

complaints were “anything but prompt, early, or soon.” Id.

      The same is true here. Title VII and the explicit terms of Jeld-Wen, Inc.’s



                                           17
anti-harassment policy placed Minix and the Simses under a “prompt reporting

duty” just like the reporting duty we discussed in Baldwin. In fact, using identical

language, Jeld-Wen, Inc.’s policy says that an aggrieved employee “should

promptly notify” an appropriate company official about any “objectionable

conduct” she experiences. (Emphasis added.) Minix did not promptly notify any

appropriate company official about Fetner’s harassment. Her complaint to Dan

Hees, made on October 13, 2004, came roughly three years after she claims to have

been first harassed by Fetner. Nor did the Simses promptly notify any appropriate

company official about Fetner’s harassment. Their complaint to Hees, also made

on October 13, 2004, came six months and two weeks after Linda Sims claims to

have been first harassed by Fetner and four months and two weeks after Brenda

Sims claims to have been first harassed by him. Like the employee in Baldwin,

Minix and the Simses “wait[ed] too late to complain” and therefore unreasonably

failed to comply with the reporting requirement set forth in Jeld-Wen, Inc.’s anti-

harassment policy.10 We conclude that Jeld-Wen, Inc., has successfully established

the second element of the Faragher/Ellerth defense.

       10
          Minix, for her part, explains that her decision to wait so long to complain about
Fetner’s harassment was reasonable based on her dissatisfaction with the way Jeld-Wen, Inc.,
handled her complaint against Bowen in 2003. Jeld-Wen, Inc., however, launched an immediate
investigation into Minix’s complaint against Bowen, and he abruptly resigned mere weeks after
her complaint was made. Because Jeld-Wen, Inc.’s response to the Bowen complaint was
beyond reproach, we reject Minix’s reasonable-delay argument as wholly without merit. The
Simses offer no reason for their delay.

                                             18
                      IV. TANGIBLE EMPLOYMENT ACTION

       Finally, Linda Sims argues that Jeld-Wen, Inc., cannot avail itself of the

Faragher/Ellerth defense because she was subjected to a tangible employment

action. See supra at 11-12. In opposition to Jeld-Wen, Inc.’s motion for summary

judgment, Sims argued that when she rebuffed Fetner’s sexual advances, Fetner

ordered another employee to send Sims home from work, thus reducing the

number of hours she could work and the amount of money she could earn.11

This, she said, constituted a tangible employment action because it affected the

terms and conditions of her employment. The district court recognized that Sims’s

allegation amounted to a tangible employment action, but rejected this as a basis

for recovering against Jeld-Wen, Inc. The court held that Sims could not show a

causal connection between Fetner’s harassment and the fact that she was sent home

early from work — events that the district court determined occurred nearly two

months apart from each other.

       We too reject Sims’s Title VII claim to the extent that it is premised on the



       11
           Jeld-Wen, Inc., says that Sims failed to make this argument in the district court and that
we should, for that reason, reject it on appeal. Although the argument was made in the district
court (albeit not forcefully), for the reasons discussed below, we reject it because Sims did not
allege a tangible employment action in either her EEOC charge or in her complaint; she made
the allegation for the first time in opposition to summary judgment — which, even if Title VII
did not contain an exhaustion requirement, would be too late. See Gilmour v. Gates, McDonald
and Co., 382 F.3d 1312, 1313 (11th Cir. 2004).


                                                 19
occurrence of a tangible employment action. We do so because Sims did not

allege facts in her EEOC charge from which it could be reasonably inferred that

Fetner took a tangible employment action against her.12 Instead, the facts alleged

in Sims’s EEOC charge demonstrate that she was alleging discrimination against

Jeld-Wen, Inc., solely under a hostile-environment theory. These are the only facts

alleged in Sims’s EEOC charge:

         I began my employment during April of 2004 as a Router. Almost
         from the beginning of my employment I have been subjected to sexual
         harassment from the plant manager consisting of sexual comments
         regarding my body parts, requests to go out on dates, touching my
         body around the waist, placing his arms around me and pulling me
         close to his body. He often referred to my buttocks as basketballs and
         he would say he wanted to go dribbling. I rejected the harassment but
         it continues. I believe I am being discriminated against because of my
         sex, female, in violation of Title VII of the Civil Rights Act of 1964,
         as amended.

As is clear from her EEOC charge, Sims did not allege that her refusal to submit to

Fetner’s sexual demands culminated in a tangible employment action — e.g.

a reduction in hours13 — the very allegation she is now pursuing judicially.

         “The starting point of ascertaining the permissible scope of a judicial

complaint alleging employment discrimination is the administrative charge and


         12
          Nor did Sims make such an allegation in her judicial complaint. Rather, Sims made
this allegation for the first time in her brief in opposition to summary judgment.
         13
              See Cotton v. Cracker Barrel Old Country Store, Inc., 434 F.3d 1227, 1231 (11th Cir.
2006).

                                                   20
investigation.” Alexander v. Fulton County, Ga., 207 F.3d 1303, 1332 (11th Cir.

2000). “No action alleging a violation of Title VII may be brought unless the

alleged discrimination has been made the subject of a timely-filed EEOC charge.”

Id. “EEOC regulations provide that charges should contain, among other things,

‘[a] clear and concise statement of the facts, including pertinent dates, constituting

the alleged unlawful employment practices.” Id. “A plaintiff’s judicial complaint

is limited by the scope of the EEOC investigation which can reasonably be

expected to grow out of the charge of discrimination.” Id. (internal quotation

marks omitted.)

      Although we have stated that “the scope of an EEOC complaint should not

be strictly interpreted,” we have also been careful to “caution[] that allegations of

new acts of discrimination are inappropriate.” Gregory v. Ga. Dep’t of Human

Resources, 355 F.3d 1277, 1279-80 (11th Cir. 2004). We will consider judicial

claims only if they “amplify, clarify, or more clearly focus the allegations in the

EEOC complaint.” Id. at 1279. We must ask, then, whether the claims pursued in

the judicial proceeding are “like or related to, or grew out of, the allegations

contained in [the employee’s] EEOC charge.” Id. at 1280.

      An allegation of harassment premised on a supervisor’s tangible

employment action is not “like or related to” and does not “gr[o]w out of” an



                                           21
allegation of harassment premised solely on the existence of a hostile working

environment. Those theories are wholly distinct and represent entirely different

ways of demonstrating a violation of Title VII. Consequently, Sims’s new

allegation that Fetner took a tangible employment action against her does not in

any way “amplify, clarify, or more clearly focus” any of the hostile-environment

allegations made in her EEOC charge. Rather, Sims’s tangible-employment-action

allegation is an “allegation[] of [a] new act[] of discrimination” that we have said is

“inappropriate” where, as here, it has not been alleged in a previous EEOC charge.

See Gregory, 355 F.3d at 1279-80; see also Cheek v. Western and Southern Life

Ins. Co., 31 F.3d 497, 503 (7th Cir. 1994) (“When an EEOC charge alleges a

particular theory of discrimination, allegations of a different type of discrimination

in a subsequent complaint are not reasonably related to them unless the allegations

in the complaint can be reasonably inferred from the facts alleged in the charge.”).

       To the extent that Sims attempted to rest her Title VII claim in the district

court on a tangible employment action by Fetner, the claim was not properly before

the court because allegations of such a claim were never made the subject of an

EEOC charge of discrimination — a prerequisite to suit.14



       14
         We may affirm the judgment of the district court for any reason supported by the
record. See United States v. $121,100.00 in U.S. Currency, 999 F.2d 1503, 1507 (11th Cir.
1993).

                                              22
                             V. CONCLUSION

    For the reasons stated above, we affirm the judgment of the district court.

AFFIRMED.




                                       23